Midnight Candle Company 79013 Bayside Court Indio, California 92203 November 12, 2009 To: H. Christopher Owings Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20002 Re: Midnight Candle Company (the “Registrant”) Form 10-K for the Year Ended December 31, 2008 Filed March 31, 2009 Form 10-Q for the Period Ended March 31, 2009 Filed May 15, 2009 Form 10-Q for the Period Ended June 30, 2009 Filed August 14, 2009 File No.: 0-51842 Dear Mr. Owings: The following are the Registrant’s responses and revisions to its filing pursuant to your letter dated September 30, 2009: Form 10-K for the Year Ended December 31, 2008 Risk Factors, page 6 1. We note your statement on page 16 of your quarterly report on Form 10-Q for the period ended June 30, 2009 that you have disabled your website.In future filings, please provide risk factor disclosure stating the risks to your operations in not having an operational website and in not being able to raise sufficient capital to restart your website. The Registrant will, in future filings, add the following risk factor disclosure: We have no website with which to generate sales and may be unable to raise sufficient capital to reestablish our Internet presence. We are a web-based company and expect materially all of our sales to be generated through a website.Our website has been deactivated and we are currently attempting to design a new, more functional site.Without an active website, we are unable to realize any sales or conduct any marketing activities to generate brand awareness.However, we have limited resources and require additional financing to be able to redevelop our Internet site.In the event we are unable to raise sufficient funds, we will be unable to generate sales and may be forced to go out of business. Re: Midnight Candle Company
